Citation Nr: 1718074	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  11-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for multiple sclerosis, also claimed as transverse myelitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The claim had previously been denied by a March 2007 RO decision and that decision became final.  However, the Veteran sought to reopen of the claim, and     the Board ultimately reopened the claim by a November 2014 decision.  The Board then remanded the reopened claim for additional development.  


FINDINGS OF FACT

A chronic neurological disability was not shown in service or within one year following discharge from service, nor does the competent and credible evidence show multiple sclerosis to a compensable degree within 7 years following discharge from service. 


CONCLUSION OF LAW

The criteria for service connection for multiple sclerosis have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in June 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the Social Security Administration (SSA), and VA examination reports. The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  During this hearing, the Veteran was advised to attempt to get a statement from    Dr. Figeroa regarding his reports of fatigue and the record was held open to allow for the submission of such.  No additional evidence was provided.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remand have been undertaken.  The Veteran was asked in a March 2015 letter to provide authorization forms for medical providers to specifically include from Dr. Figeroa.  The Veteran did not respond.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries     v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v.     West, 11 Vet. App. 268 (1998)).  
 
After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease           or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, such as multiple sclerosis, if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  38 U.S.C. § 1110, 1112, 1113, 1131, 1137; 38 C.F.R. § 3.307(a)(3), 3.309(a).  In the case of general organic neurological disease, the disability must manifest to a compensable degree within one year following discharge from service.  For multiple sclerosis, the disability must manifest to a compensable degree within seven years of separation from service.  38 U.S.C. § 1112; 38 C.F.R. § 3.307(a)(3).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter the Board notes that the Veteran was initially diagnosed        with transverse myelitis based on his symptomatology, but the diagnosis was subsequently changed to multiple sclerosis.  Accordingly, the first criterion for establishing service connection, a current disability, has been met.   

The Veteran does not allege and the record does not show a neurological condition manifested during service.  In this regard, the service treatment records reveal no complaints or findings of any neurological disability and separation examination revealed no abnormalities.  Nor does he allege the condition was diagnosed during the presumptive period.  Rather, the Veteran contends that he developed multiple sclerosis symptoms within the first seven years following his service separation in June 1992.  Thus, the question in this case is whether he manifested symptoms of such condition to a compensable degree within the 7 year presumptive period.  

In his original claim for service connection filed in October 2006, he listed onset   of multiple sclerosis in April of 1996.  In a July 2009 statement, he asserted that in 1997 and 1998 he began to experience attacks of extreme fatigue over multiple intervals lasting four to six weeks each, when he would sleep 10 to 12 hours but   still need a three to four hour nap in the afternoon.  He testified he had those    attacks from 1997 to 2000.  He contends that the attacks of fatigue were the first manifestation of his multiple sclerosis.  In an April 2009 treatment note, a VA clinician noted the Veteran's attacks of fatigue reportedly occurring in 1997 and 1998 were "definitely one of his first symptoms of multiple sclerosis."  A treating VA neurologist, in an October 2009 letter, opined that it was more likely than not that the Veteran's multiple sclerosis began in 1997 with recurring episodes of fatigue.  

However, upon review of the record, the Board does not find the Veteran's assertion of experiencing debilitating fatigue or other symptoms of multiple sclerosis within the 7 year presumptive period to be reliable.  In this regard,        there have been inconsistencies in information provided during this claim and to    VA clinicians as to the onset of symptoms from information provided to SSA and    to other entities.  For example, on a March 2006 long term disability application, the Veteran wrote that his first symptoms of multiple sclerosis were numbness,        a tingling sensation in right hand, and sore, stiff neck, which he first noticed in April 2002 and was first treated for in September 2002.  Similarly, in a May       2006 neuropsychological evaluation for SSA disability, it was noted that his       "first symptoms of multiple sclerosis looking back was that his fingers started    going numb and his neck was a little stiff," around 2001 or 2002, at which time        it was thought maybe he had a pinched nerve.  

During his VA examination in 2011, however, he reported that he began to experience tingling in his right 5th finger in 1999 and that a few months later            the tingling began to include his 4th finger and he sought medical attention.  He stated he was tested and shown to have mild carpal tunnel syndrome, but that approximately 6 months later that the tingling began to radiate up his right arm to his face and entire right side of his body and to both lower extremities. He asserted such progressed to pain and abdominal muscle spasms resulting in him undergoing an MRI in 1999 or 2000.  The medical evidence of record does not reflect the Veteran underwent an MRI until January 2003, and the MRI was normal.  The    date of that MRI is consistent with the timeline of first seeing his neurologist in September 2002.  In sum, while during the course of this claim he has reported      the onset of numbness and tingling in his fingers as first occurring in 1999, such assertion is inconsistent with the medical evidence of record as well as his own reports to treating clinicians, SSA, and on his long term disability application.     See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence);      see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (The credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Turning to his reports of symptoms of severe fatigue beginning in 1997, the Board does not find such assertions credible.  In the May 2006 neuropsychological evaluation for SSA disability, the Veteran provided a detailed history of his life, including his high school completion and best subject, and his work history to  include on a cruise ship from 1992 to 1994, work in technical support for the      marine industry from 1997 to 2000, and then outside sales from 2000 until March 2005.  This history also detailed his birth history of needing a blood transfusion, asthma at age 4 resulting in an 11 day hospitalization with attacks occurring until     age 18, head injury as a toddler, left leg injury in service, a broken ankle in 1992 or 1993, and an otherwise "uneventful medical history".  However, at no point did he mention extreme fatigue lasting 4 to 6 weeks for each episode with episodes occurring from 1997 to 2000, when he would sleep 10 to 12 hours but still need a 3 to 4 hour nap in the afternoon.  With the detailed history provided to the SSA examiner, it is highly unlikely that debilitating fatigue of such duration and severity would not have been mentioned.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, it is unclear how he would have maintained employment in the marine industry from 1997 to 2000 when he had several months during each year when he would essentially sleep for 13 to 16 hours per day (10 to 12 hours of sleep at night plus 3 to 4 hour naps in afternoon).  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).

In sum, there is no medical evidence showing symptoms consistent with multiple sclerosis or transverses myelitis prior to 2001, and the Veteran's assertions as to the 
onset of fatigue and neurological symptoms occurring during the 7 year presumptive period have been found by the Board to be unreliable.  While there are medical opinions of record suggesting the Veteran's multiple sclerosis manifested in 1997 with severe fatigue, such opinions are based on the history of such fatigue as provided by the Veteran, which the Board has found to be unreliable.  As such, those opinions are afforded no probative weight, and cannot serve as the basis to award service connection.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion     is based on an inaccurate factual premise, then it is correct to discount it entirely").  There are no other medical opinions of record even suggesting his multiple sclerosis is in any way related to service.  

Accordingly, although the Board sympathizes with the Veteran's situation, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for multiple sclerosis must be denied. 

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed.     Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
	

ORDER

Service connection for multiple sclerosis is denied. 



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


